DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
By preliminary Amendment of 50/30/2019, claims 1-10 are cancelled, claims 13-157, 36 and 37 amended.  Claims 11-37 are currently pending in the instant Application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-14, 16-22 and 26-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12, 14, 16, 22-24, 27, 28, 42 and 43 of U.S. Patent No. 10/265,489 of Wells. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 11, claim 1 of Wells similarly recites a mask, frame and foam, interfacing structure and condition of inner edges to vary around a perimeter as recited by instant claim 11.  Claim 1 of Wells does not recite a connection structure and formation of a cavity however recites an attachment structure which is also a connecting structure by way of being configured to connect to the frame and an inner side facing a center such as necessitates a cavity.  Claim 1 of Wells further recites a condition of the cushioning part being displaced from the frame by the attachment portion, different material properties of the connection portion than the cushioning component and an arrangement to promote a rolling-in effect not recited in instant claim 11 thus although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 11 is merely broader than patent claim 1.   The difference lies in the fact that the patent claims include many more elements 
With respect to claim 12 claim 1 of Wells recites an arrangement to promote rolling-in effect thus imparting a roll-in effect.
Regarding claim 13, claim 42 recites differential curvature in the vicinity of the apex, inherently in a cheek region by way of being disposed to seal with a face as per claim 1 of Wells
With respect to claim 14, claim 1 of Wells recites an inward angle of an upper surface and arrangement to promote rolling-in effect thus assisting a roll-in effect.
Regarding claim 16, the claims of Wells do not recite a tear resistance in the range of 100-500 N/m, and an air permeability in the range of 1 to 16 L/min at 40% compression 20 cmH20 as claimed. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to cause the device of the claim 1 of Wells to have tear resistance in the range of 100-500 N/m, and an air permeability in the range of 1 to 16 L/min at 40% compression 20 cmH20. as claimed since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Wells would not operate differently with the tear resistance and an air permeability as claimed and since the device would function appropriately having the tear resistance and permeability. Further, applicant places no criticality on the range claimed, indicating simply that the tear resistance and air permeability are exemplary (as per instant Paragraph 86 regarding Figure 49).
Regarding claim 17, claim 1 of Wells recites direct coupling of the connection portion (the attachment portion) thereof to the frame and support of the cushion.
Regarding claim 18, clam 27 of Wells recites wherein in a region the inner edge of the connecting portion is offset outwardly (toward an outer side) from the inner edge of the cushioning component, the unsupported condition being recited in claim 1 from which claim 267 depends.
Regarding claim 19, claim 1 of Wells recites an offset between inner edges varying along a region.
Regarding claim 20, claim 28 of Wells recites a width of a connection portion less than a width of a cushioning component so that the cushion component overhangs.
Regarding claim 21, claim 1 of Wells recited different material properties of the connection portion than the cushioning component.
Regarding claim 22, clam 3 of Wells recites the connection portion comprising foam that is denser than the cushioning component.
Regarding claim 26, claim 42 of Wells recites a cross section tapering toward an apex thus a triangular shape.
Regarding claim 27, claim 12 of Wells recites the connection portion integrally formed with the frame.
Regarding claim 28, claim 16 of Wells recites the attachment portion integral with the cushioning component.
Regarding claim 29, claim 1 of Wells recites an inner side, outer side and base side.
Regarding claim 30, claim 1 of wells recites an outer side length greater than an inner side length.
Regarding claim 31, claim 23 of Wells recites an upper portion at a reduced angle and a lower portion.
Regarding claim 32, claim 43 of Wells recites differential curvatures thus curvature in two dimensions forming at least a partial dome.
Regarding claim 33, claim 24 of Wells recites a lip region whereat, by way of claim 24 from which claim 25 depends an upper surface is disposed at an angle. 
Regarding claim 34, claim 43 of Wells recites a larger curvature in the vicinity of the apex thus a raised profile adjacent the cheek.
Regarding claim 35, claim 22 of Wells recites a frame more rigid than a connecting portion.
Regarding claim 36, claim 1 of wells recites the connection portion to directly contact the frame and support the cushioning portion, an inner edge of the upper surface outward of an inner edge of the base portion, the amount of offset varying along at least one region, and different material properties, while claim 27 dependent from claim 1 recites a width of the connecting portion less than a width of the cushioning component. 
Regarding claim 37, claim 42 of Wells recites a cross section tapering toward an apex thus a triangular shape while claim 1 recites an inner side, outer side and base side, length of an outer side greater than that of an inner side, and varying cross section around a perimeter.  Claim 42 does not recite a surface angled inwardly to assist in a rolling-in effect however analogous claim 31 of Wells similarly drawn to a mask of claim 31 recites a surface angled inwardly to assist in rolling inwards.  Therefore, it would have been obvious to combine the angled upper surface of claim 31 with the mask of claim 42 for the purpose of desirable sealing and transmission of force to the surface of a patient. 

Claims 15 and 23-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/265,489 in view of Kwok et al., US 2009/0217929. 
Regarding claim 15, the claims of Wells do not recite a density of 40-70 kg/m3 and hardness in the range of 70-160N at 40% compression as claimed. However, Kwok teaches density of 40-70 kg/m3 
Kwok is analogous by way of being from the field of foam interfacing structures.  Therefore, it would have been obvious to one of ordinary skill to apply foam having the density and hardness as taught by Kwok as that of the cushion in Wells for the purpose of achieving a cushion of suitable density and hardness as recognized in the field of patient interface cushions.
Regarding claim 23 the claims of Wells do not recite an air permeability range of 0-5L/m2/s as claimed. However, Kwok air permeability of 0 (Paragraph 419 that of foam interface Figure 13-1 as per Paragraph 55).
Kwok is analogous by way of being from the field of foam interfacing structures.  Therefore, it would have been obvious to one of ordinary skill to apply foam having the air permeability as taught by Kwok as that of the cushion in Wells for the purpose of achieving a cushion of suitable density and hardness as recognized in the field of patient interface cushions.
Regarding claim 24, the claims of Wells do not recite a density of 100-500 kg.m3
Regarding claim 25, the claims of Wells do not recite a hardness in the range of 10-100N at 40% compression as claimed. However, Kwok teaches hardness in the range of 10-100N at 40% compression (25 to 80 N at 40% as per Paragraph 224).
Kwok is analogous by way of being from the field of foam interfacing structures.  Therefore, it would have been obvious to one of ordinary skill to apply foam having the density and hardness as taught by Kwok as that of the cushion in Wells for the purpose of achieving a cushion of suitable density and hardness as recognized in the field of patient interface cushions.

Allowable Subject Matter
Claims 11-37 are rejected as detailed above under the doctrine of double patenting, but would be allowable over the prior art if the rejections under the doctrine of double patenting were obviated.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or suggest a mask having the combined features of claim 11 including a frame, and interfacing structure comprising an connection portion, and cushioning component at least partially constructed from foam and configured to engage and form a seal with a region of a face, an upper portion of the connection portion joined to a base surface of the cushioning component wherein one of an amount of offset between an inner edge of the connection portion and an inner edge of the cushioning component, a cross-section of the connection portion, an offset of an apex of a cross-sectional profile of the cushioning component or an angle of the upper surface of the connection portion varies around a perimeter of the interfacing structure. Wixey et al., US  2005/0257792 discloses a respiratory mask  (Figure 1, interface 2,  embodiment of Figure 4 as per Paragraphs 38 and 45) to provide a supply of pressurized air (Paragraph 39)  to the entrance of the airways (the nose as recited in Paragraph 45) of a patient for treatment of sleep disordered breathing (Paragraphs 1 and 5), comprising: a frame (Figure 4, 1102); and an interfacing structure (Figure 4, 1104), the interfacing structure . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785